NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/961,780 filed 16 January 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2022 has been considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the perimeter handle.

The closest prior art of record includes Lagree et al. (US 2018/0178053, hereinafter Lagree).
Regarding independent claims 1, 13, and 20 Lagree teaches an exercise machine, comprising: a frame (base 100) having a first end, a second end opposite of the first end, and a longitudinal axis (Fig. 1); a first end platform (first platform 201) connected to the frame, wherein the first end platform is positioned near the first end of the frame (Fig. 1); a carriage (carriage 200) movably positioned upon the frame in a reciprocating manner along a portion of the longitudinal axis (Para. [0042]), wherein the carriage includes a carriage pad (pad 209); wherein the carriage pad includes an outer edge, and wherein the carriage pad includes an upper surface adapted to support an exerciser during an exercise (Fig. 16); wherein the outer edge of the carriage pad comprises a first side edge, a second side edge opposite of the first side edge, a first end edge extending between the first side edge and the second side edge, and a second end edge opposite of the - 50 -first end edge extending between the first side edge and the second side edge (Fig. 16); and a perimeter handle (handles 208) connected to the carriage by a plurality of connectors (Para. [0109]), … wherein the perimeter handle includes an inner edge (Fig. 16); wherein the perimeter handle is comprised of a rectangular shape (Fig. 16); wherein the plurality of connectors are connected to a lower surface of the perimeter handle (Para. [0109]); wherein the perimeter handle is spaced-apart with respect to the carriage pad so as to define a space (voids 218) between the outer edge of the carriage pad and the inner edge of the perimeter handle (Fig. 16. Para. [0101]); wherein the space between the outer edge of the carriage pad and the inner edge of the perimeter handle allows for insertion of a plurality of fingers of the exerciser into the space so the exerciser can grasp the outer edge of the carriage pad at various positions along the outer edge of the carriage pad in an unrestricted manner (Fig. 16. The voids 218 are capable of being used to allow for insertion of a user’s fingers.); wherein the perimeter handle comprises a first side portion, a second side portion opposite of the first side portion, a first end portion extending between the first side portion and the second side portion, and a second end portion opposite of the first end portion extending between the first side portion and the second side portion (Fig. 16); wherein the first side edge of the carriage pad is parallel to the first side portion of the perimeter handle, wherein the second side edge of the carriage pad is parallel to the second side portion of the perimeter handle, wherein the first end edge of the carriage pad is parallel to the first end portion of the perimeter handle, - 51 -and wherein the second end edge of the carriage pad is parallel to the second end portion of the perimeter handle (Fig. 16).
Lagree fails to teach wherein the perimeter handle surrounds the carriage pad of the carriage. The handles 208 of Lagree fail to fully surround the pad 209 and instead stop at both ends of the pad 209. Regarding independent claim 20, Lagree further fails to teach wherein the plurality of connectors are comprised of a plurality of first connectors connected to the first side portion of the perimeter handle and a plurality of second connectors connected to the second side portion of the perimeter handle; wherein the plurality of first connectors and the plurality of second connectors are spaced apart from the first end portion and the second end portion of the perimeter handle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784